DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/21 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inlet conduit being positioned offset from a longitudinal axis of a said inlet chamber, as well as the inlet conduit having an expanding cross-sectional area of claims 15 and 18, respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gannaway (4,330,239).
	With respect to Claim 1, Gannaway teaches an exhaust coupling (Figures 1-2, #16) for a pump (2), comprising: a body (defined by outer surfaces of coupling #16) having an outer surface; an inlet connector (20) having a threaded portion (threaded portion clearly seen in Figure 2 for connecting compressor outlet #18) for threading into an outlet (18) of the pump and an inlet conduit (34) acting as a flow restrictor (note that  
	With respect to Claim 2, Gannaway teaches wherein said inter-chamber conduit (42/48/50) comprises at least one bend (48). 
	With respect to Claim 5, Gannaway teaches wherein said inter-chamber conduit (42/48/50) is U-shaped (48).  
	With respect to Claim 6, Gannaway teaches wherein said inter-chamber conduit (42/48/50) defines a conduit inlet (53) located within said inlet chamber (28) and a conduit outlet (downstream end of section #50) located within said outlet chamber (28).  
	With respect to Claim 10, Gannaway teaches wherein said inter-chamber conduit (42/48/50) extends through an external wall (26/24) of said inlet chamber (28) and said outlet chamber (30).  It is noted that wall #26 forms an external wall of the inlet chamber, and wall #24 forms an external wall of the outlet chamber.
	With respect to Claim 11, Gannaway teaches wherein a cross-sectional area of said inter- chamber conduit (42/48/50) is smaller than a cross-sectional area of at least one of said inlet chamber (28) and said outlet chamber (30).  

13. (Canceled)  
	With respect to Claim 14, Gannaway teaches wherein a cross-sectional area of the inlet conduit (34) is smaller than a cross-sectional area of said inlet chamber (28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gannaway (4,330,239).
	With respect to Claim 3, Gannaway is relied upon for the reasons and disclosures set forth above.  Gannaway further teaches inter-chamber conduit having a J/U-shaped pipe (42/48/50) having at least one bend (48).  Gannaway fails to explicitly teach wherein said inter-chamber conduit comprises at least a pair of bends.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein said inter-chamber conduit comprises at least a pair of bends, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Gannaway.  Further, it is noted that both Gannaway and Applicant’s pipe employ a U-shaped pipe, where Gannaway includes a continuous curved U-shape that continues to curve through the mid-point of the U-shape, and Applicant’s pipe may include an elongated section between two bends at the mid-point of the U-shape.  Both are known ways of forming a U-shaped pipe or other device and either configuration would be well known and obvious.
	With respect to Claim 4, Gannaway is relied upon for the reasons and disclosures set forth above.  Gannaway further teaches inter-chamber conduit having a J/U-shaped pipe (42/48/50) having at least one bend (48).  Gannaway fails to explicitly teach wherein said inter-chamber conduit comprises at least one elongate section positioned between bends.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein said inter-chamber conduit comprises at least one elongate section positioned between bends, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Gannaway.  Further, it is noted that both Gannaway and Applicant’s pipe employ a U-shaped pipe, where Gannaway includes a continuous curved U-shape that continues to curve through the mid-point of the U-shape, and Applicant’s pipe may include an elongated section between two bends at the mid-point of the U-shape.  Both are known ways of forming a U-shaped pipe or other device and either configuration would be well known and obvious.
	With respect to Claim 15, Gannaway is relied upon for the reasons and disclosures set forth above.  Gannaway further teaches and inlet conduit (20/34).  Gannaway fails to explicitly teach wherein the inlet conduit is positioned offset from a longitudinal axis of a said inlet chamber.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the inlet conduit is positioned offset from a longitudinal axis of a said inlet chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this case, adjusting the location of the inlet pipe with respect to the longitudinal axis of the inlet chamber would be obvious and involves routine skill for tuning purposes.
	With respect to Claim 18, Gannaway is relied upon for the reasons and disclosures set forth above.  Gannaway further teaches and inlet conduit (20/34).  Gannaway fails to explicitly teach wherein the inlet conduit has an expanding cross-sectional area.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the inlet conduit has an expanding cross-sectional area, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In this case, altering or expanding the size of the cross-sectional area is well known and involves routine skill for tuning purposes
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gannaway (4,330,239) in view of Gallagher (3,114,430).
	With respect to Claim 7, Gannaway is relied upon for the reasons and disclosures set forth above.  Gannaway further teaches wherein said inter-chamber conduit (42/48/50) defines a conduit inlet (53) located within said inlet chamber (28) and a conduit outlet (downstream end of section #50) located within said outlet chamber (28).  Gannaway fails teach wherein at least one of said conduit inlet and said conduit outlet is orientated transverse to a longitudinal axis of a respective one of said inlet chamber and said outlet chamber.  Gallagher teaches a similar muffler device having a non-linear inter-chamber conduit (50/60) defining a conduit inlet (upstream end of arm #50 located in chamber #20, when combined) located within said inlet chamber (20) and a conduit outlet (downstream end of arm #50 located in chamber #21, when combined) located within said outlet chamber (21, when combined), wherein at least one of said conduit inlet (upstream end of arm #50 located in chamber #20, when combined) and said conduit outlet (downstream end of arm #50 located in chamber #21, when combined) is orientated transverse to a longitudinal axis of a respective one of said inlet chamber (20) and said outlet chamber (21).  Because both Gannaway and Gallagher teacher similar non-linear inter chamber conduits extending outside of the outer surfaces of a coupling body, and serve the same purpose of connecting adjacent inlet/outlet chambers with alternative configurations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Gannaway, with the apparatus of Gallagher so as to provide simple substitution of one known non-linear inter chamber conduit configuration for another, to provide the predictable result of either configuration functioning to connect adjacent inlet and outlet chambers, while extending outside of the outer surfaces of a coupling body.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 8, Gallagher teaches wherein at least one of said conduit inlet (upstream end of arm #50 located in chamber #20, when combined) and said conduit outlet (downstream end of arm #50 located in chamber #21, when combined) is positioned at a distance offset from said longitudinal axis of a respective one of said inlet chamber (20) and said outlet chamber (21).  
	With respect to Claim 9, Gannaway and Gallagher are relied upon for the reasons and disclosures set forth above.  Gallagher further teaches wherein at least one of said conduit inlet (upstream end of arm #50 located in chamber #20, when combined) and said conduit outlet (downstream end of arm #50 located in chamber #21, when combined) is positioned at a distance offset from said longitudinal axis of a respective one of said inlet chamber (20) and said outlet chamber (21).  Gannaway and Gallagher fail teach wherein at least one of said conduit inlet and said conduit outlet is positioned to align with said longitudinal axis of a respective one of said inlet chamber and said outlet chamber.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein at least one of said conduit inlet and said conduit outlet is positioned to align with said longitudinal axis of a respective one of said inlet chamber and said outlet chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this case, altering one of the inlet or outlets of the conduit to align with a longitudinal axis would be obvious and involves routine skill
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gannaway (4,330,239) in view of Nishikawa (6,283,246)
	With respect to Claim 17, Gannaway is relied upon for the reasons and disclosures set forth above.  Gannaway further teaches an inlet conduit (20/34) conduit Gannaway fails teach wherein different portions of the inlet conduit have different cross-sectional areas.  Nishikawa teaches a similar pump silencer (Figure 4) having an inlet conduit (2/5), wherein different portions of the inlet conduit have different cross-sectional areas (clearly seen) for the purpose of reducing and canceling the occurrence of intense pulsations entering the silencer (Col. 3, Lines 31-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Gannaway, with the apparatus of Nishikawa so as to further attenuate noise by reducing and canceling the occurrence of intense pulsations entering the silencer.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (3,114,430) in view of Weiss (4,263,981).
	With respect to Claim Gallagher teaches an exhaust coupling (Figure 1) for a pump (Col. 1, Lines 9-15), comprising: a body (10/11/12) having an outer surface; an inlet connector (32) for connecting into an outlet of the pump; an inlet chamber (20) within the body defining a coupling inlet for receiving a fluid from said pump through said inlet connector (32); an outlet chamber (21) within the body defining a coupling outlet for outputting said fluid from said exhaust coupling; and a non-linear inter-chamber conduit (50/60) fluidly coupling said inlet chamber (20) with said outlet chamber (21) for conveying said fluid from said inlet chamber (20) to said outlet chamber (21), said conduit (50/60) extending outside of the outer surface of said body (10/11/12) wherein said inter-chamber conduit (50/60) defines a conduit inlet (upstream end of arm #50 located in chamber #20) located within said inlet chamber (20) and a conduit outlet (downstream end of arm #50 located in chamber #21) located within said outlet chamber (21) and at least one of said conduit inlet (upstream end of arm #50 located in chamber #20) and said conduit outlet (downstream end of arm #50 located in chamber #21) is orientated transverse to a longitudinal axis of a respective one of said inlet chamber (20) and said outlet chamber (20).  The Examiner notes that the number of chambers is variable/discretionary (Col. 1, Lines 63-68), and that the claims of Gallagher only require a plurality of chambers (Col. 4, Lines 30-31), which allows for the device to only have two chambers, #20 and #21.  Even if there were additional chambers, chamber #21 still serves as an outlet chamber as claimed as it is downstream from inlet chamber 20 and serves as a pathway to ultimately outlet fluid from the device.  Gallagher fails to explicitly teach wherein the inlet connector includes a threaded portion for threading into the outlet of the pump.  Weiss teaches a similar muffler device, wherein it is known to provide an inlet connector (15) that includes a threaded portion (14) for threading into the outlet (13) of the pump (of Aldridge #10, when combined).  Because Gallagher does not specify what type of connection is made between the pump outlet #11 and the exhaust coupling inlet #17, and Weiss teaches a known threaded connection for connecting a similar inlet pipe with a threaded coupling, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Gallagher, with the apparatus of Weiss to provide simple substitution of one known exhaust pipe coupling for another, to provide the predictable result of providing a secure connection between the pipe components.

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14-15, 17-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to exhaust couplings are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837